Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com March 16, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Advanced Pipe Fitting Technologies, Inc. Reno, Nevada To Whom It May Concern: Silberstein Ungar, PLLC (formerly known as Maddox Ungar Silberstein, PLLC) hereby consents to the use in the Form S-1, Registration Statement under the Securities Act of 1933, filed by Advanced Pipe Fitting Technologies, Inc. of our report dated January 8, 2010, relating to the financial statements of Advanced Pipe Fitting Technologies, Inc., a Nevada Corporation, as of and for the period ending October 31, 2009. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
